Title: To Thomas Jefferson from Joseph Miles, 13 February 1808
From: Miles, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Milesborough Centro County Pen. Feby 13. 1808
                  
                  Annexed I have the honor of presenting, agreably to the authority therein given to me, a resolution of the members of the Independent Rifle Company at present under my command, volunteering their services under the act of Congress passed at the last Session—The company having been just raised, and not being completely organized at the time the resolution was first drawn and signed prevented an earlier tender of their services—Should the number mentioned in the act of Congress not be completed, and you should think proper to accept of the services now offered, I trust should occasion require their being called into actual service, their behaviour will be such as to do honour to themselves and their Country. 
                  I have the honor to be with the highest respect Sir Your most hble servt
                  
                     Jos. Miles Captn.
                     Independent Rifle Company
                  
                Enclosure
                                                
                                                    
                            
                            November 7. 1807
                        
                     We whose names are hereunto subscribed, members of the Independent Rifle Company do hereby authorize the Commanding Officer of the Company to offer our services to the President of the United States under the act of Congress passed at the last Session authorising the President to accept of the services of 30,000 Volunteers, to be called into actual service any time within two years from the time their services shall be accepted of, and to continue in service for one year if required—Witness our hands 
                     Signed
                                                
                            
                            Joseph Miles Captain
                        [and 41 other signatures]
                                                
                            
                            
                        
                        A true Copy from the minutes of the Company
                                             
                     
                            
                            Jos Miles. Captn.
                        
                        
                  
                        
                    